Per Curiam.
The record on appeal consists of the record proper. Defendant’s counsel states he has “been unable to find anything in connection with the record proper which would entitle this defendant to relief by this Court.” He states further: “I . . . have talked with the defendant on several occasions in order to determine if there is any new evidence, and I find none.”
The judgment pronounced in the superior court is authorized by G.S. 14-335(12).
No error appearing on the face of the record proper, the judgment of the court below is affirmed.
Affirmed.
Moore, J., not sitting.